                        Case 6:20-cv-01204-MK                 Document 1             Filed 07/23/20         Page 1 of 5

                                                                                                       FILES 23 JLL 'EO 15'48 usic-gre
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case



                                        United States District Court
                                                                         for the
                                                              District of Oregon

                                                                        Eugene


                          Michael T Kali                                   )       Case No.         6:20-cv-01204-MK
                                                                           )                     (to befilled in by the Clerk’s Office)
                                                                           )
                             Plaintijfffs)                                 )
(Write thefull ruane ofeach plaintiff'who isfiling this complaint.         )       Jury Trial: (check one) j     j Yes I      |No
Ifthe names ofall the plaintiff's cannotfit in the space above,
please write "see attached ’’ in the space and attach an additional        )
page with thefull list of names.)                                          )
                                  -V-                                      )
                                                                           )
               Central Inteligence Services (CIA)
                                                                           )
                                                                           )
                                                                           )
                             Defendants)
(Write thefull name ofeach defendant who is being sued. Ifthe              )
ruimes ofall the dffendemts cannotfit in the space above, please           )
write “see attached" in the space and attach an additional page            )
with thefull list of names.)



                                                   COMPLAINT FOR A CIVIL CASE

1.        The Parties to This Complaint
          A.         The Plaintilf(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                                Name                                  Michael T Kali
                                Street Address                        585 winter street NE, Apt 510
                                City and Coimty                       Salem
                                State and Zip Code                    Oregon 97301
                                Telephone Number                      206 979 3401
                                E-mail Address                        michael.kali321 @gmail.com


          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include die person's job or title (ifknown). Attach additional pages if needed.


                                                                                                                                          Page I of 5
                        Case 6:20-cv-01204-MK              Document 1     Filed 07/23/20      Page 2 of 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

                     Defendant No. 1
                                Name                         Central Intelligence Servises (CIA)
                                Job or Title (ifknown)       Federal Agency
                                Street Address               2430 E St NW
                                City and County              Washington, DC
                                State and Zip Code           Columbia, 20037
                                Telephone Number
                                E-mail Address (ifknown)


                     Defendant No. 2
                                Name
                                Job or Title (ifknown)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (ifknown)


                     Defendant No. 3
                                Name
                                Job or Title (ifknown)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (ifknown)


                     Defendant No. 4
                                Name
                                Job or Title (ifknown)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (ifknown)



                                                                                                            Page 2 of 5
                          Case 6:20-cv-01204-MK                  Document 1        Filed 07/23/20     Page 3 of 5


Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

n.         Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff

          What is the basis for federal court jurisdiction? (check all that apply)
              I iFederal question                         i I Diversity of citizenship


          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.




          B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                     1.         The Plaintif0[s)

                                a.         If the plaintiff is an individual
                                           The plaintiff, (name) Michael T Kali                                  , is a citizen of the
                                           State of (name) Oregon


                                b.         If the plaintiff is a corporation
                                           The plaintiff, (name)                                                 , is incorporated
                                           under the laws of the State of (name)
                                           and has its principal place of business in the State of (name)



                                (Ifmore than one plaintiff is named in the complaint, attach an additional page providing the
                                same information for each additional plaintiff.)

                     2.         The Defendant(s)

                                a.         If the defendant is an individual
                                           The defendant, (name) Central Intelligence Servicec                   , is a citizen of
                                           the State of (name)                                               . Or is a citizen of
                                           (foreign nation)


                                                                                                                             Page 3 of 5
                          Case 6:20-cv-01204-MK               Document 1        Filed 07/23/20     Page 4 of 5


Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




                                b.         If the defendant is a corporation
                                           The defendant, (name) Central Intelligence Services (CIA)      , is incorporated under
                                           the laws of the State of (name)                                          , and has its
                                           principal place of business in the State of (name)
                                           Or is incorporated under the laws of (foreign nation)
                                           and has its principal place of business in (name)

                                (Ifmore than one defendant is named in the complaint, attach an additional page providing the
                                same information for each additional defendant.)

                     3.         The Amount in Controversy

                                The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                stake-is more than $75,000, not counting interest and costs of court, because (explain):
                                 10.100,000.00 US DOLLARS.




in.       Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
         See Attachment




IV.       Relief

          State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
          punitive money damages.
         Payment for salary loss since Jan 2006 to July 2020 = 2.1 million dollars
         Payment for pain and suffering = 4 million dollars
         Payment for carrier damage, and Loss of opportunity = 2 million dollars
         payment for depression and health issues, treats = 2 million dollars
         Total = 10.1 million dollars



                                                                                                                         Page 4 of 5
                        Case 6:20-cv-01204-MK          Document 1        Filed 07/23/20      Page 5 of 5


Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




V.        Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11.

          A.         For Parties Without an Attorney

                     1 agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
                     in the dismissal of my case.

                     Date of signing:


                     Signature of Plaintiff
                     Printed Name of Plaintiff     Michael T Kali

          B.         For Attorneys

                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number
                     Name of Law Firm
                     Street Address
                     State and Zip Code
                     Telephone Number
                     E-mail Address




                                                                                                                      Page 5 of 5
